Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 2, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141754                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  DOUGLAS BURKE,                                                                                           Brian K. Zahra,
           Plaintiff/Counter Defendant/                                                                               Justices
           Garnishor-Appellant,
  v                                                                 SC: 141754
                                                                    COA: 290590
                                                                    Wayne CC: 04-433025-CZ
  UNITED AMERICAN ACQUISITIONS AND
  MANAGEMENT, INC. d/b/a UNITED
  AMERICAN FREIGHT SERVICES, INC.,
  STONEPATH LOGISTICS DOMESTIC
  SERVICES, INC., and STONEPATH GROUP,
             Defendants/Counter Plaintiffs,
  and
  RADIANT LOGISTICS GLOBAL SERVICES,
  INC.,
           Garnishee Defendant-Intervenor,
  and
  MASS FINANCIAL CORPORATION,
           Intervenor-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 5, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        ZAHRA, J., did not participate because he was on the Court of Appeals panel.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 2, 2011                    _________________________________________
           s0126                                                               Clerk